 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BRIAN BEINLICK,                                   No. 2:17-CV-0824-WBS-DMC
12                        Plaintiff,
13            v.                                        ORDER
14    ADAM PACE, et al.,
15                        Defendants.
16

17                  Plaintiff, who is proceeding with retained counsel, brings this civil rights action.

18   An initial scheduling conference is set in this matter before the undersigned in Redding,

19   California, on October 9, 2019, at 10:00 a.m. No later than seven days prior to this hearing date,

20   the parties shall each file a scheduling conference statement consistent with the court’s January

21   18, 2019, order (ECF No. 25). Defendants shall file an answer to plaintiff’s complaint within 30

22   days of the date of this order.

23                  IT IS SO ORDERED.

24

25   Dated: August 13, 2019
                                                            ____________________________________
26                                                          DENNIS M. COTA
27                                                          UNITED STATES MAGISTRATE JUDGE

28
                                                        1
